Application/Control Number: 16/698,398	Page 2
Art Unit: 1716DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 19-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added limitation “angled through holes” are not supported in the specification or drawings.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 11, 14-17, 19, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10 and its dependent claims:
Claim 10 recites the limitation "the flat sidewalls" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
It is not clear if “the flat sidewalls” the same as the “slanted side walls” or if “the sidewalls” are an additional set of sidewalls that are not slanted.
Claim 10 the limitation “slanted sidewalls” is modified by the limitation “the flat sidewalls of the first holes of the first GDP are non-vertical”. This suggests that the slanted sidewalls can be vertical. Thus it is not clear if the term “slanted sidewalls” includes vertical sidewalls or not.
For purposes of examination the Examiner is interpreting the limitation “the sidewall” and being “the slanted sidewalls”, and that vertical sidewalls are “slanted sidewalls”.
Regarding claim 17 and its dependents:
Claim 17 is indefinite in that it is not clear what is meant by the newly added limitation “angled through holes”. It is not understood what is angled, the through hole or a part of the through hole?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al, US 2016/0104648 A1.
Regarding claim 17, Park et al teaches a device 200 comprising: a first chamber 240; a second chamber (chamber under plate 235); a third chamber 205;  a plasma generator 225, the plasma generator configured to generate plasma effluents 245 of a first gas155(1) or 155(2) in the first chamber 240, the plasma effluents including radicals of the first gas 155(1) or 155(2); a first plate 235 between the first chamber 240 and the second chamber (chamber under plate 235), the first plate 235 comprising a first plurality of through holes formed therein (Figure 2), the first plate 235 configured to restrict a first portion of the plasma effluents (including the radicals) of the first gas from entering the second chamber; a second plate 260 between the second chamber (chamber under plate 235) and the third chamber 205, the second plate 260 comprising a second plurality of angled through holes (holes that plasma products 227 pass through angled at 90 degrees) formed therein, the second plate comprising a plurality of gas supply holes (holes that the second gas 155(3) flow from small arrows 229) formed in a bottom surface of the second plate 260, the second plate 260 configured to allow a second portion of plasma effluents (including the radicals) of the first gas to enter the third chamber 205; and a pedestal 135, wherein the pedestal 135 is configured to retain a wafer 50.  
The limitations: 
generate plasma effluents of a first gas in the first chamber, the plasma effluents including radicals of the first gas; 
restrict a first portion of the plasma effluents (including the radicals) of the first gas from entering the second chamber; and
to allow a second portion of the plasma effluents (including the radicals) of the first gas to enter the third chamber, the second portion being between 10% and 20% of remaining plasma effluents in the second chamber wherein a combination of the first plate and the second plate are configured to allow between about 1% and 6% of the generated plasma effluents to pass into the third chamber; 
are intended uses of the apparatus. Furthermore, it has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. The apparatus of Park et al teaches all of the structural limitations of the claimed invention and is capable of functioning in the claimed manner. Thus the functional language does not differentiate the claimed apparatus from Park et al.
Regarding claim 19, Park et al teaches the gas supply holes (holes that the second gas 155(3) flow from) are configured to supply the second gas 155(3) to the third chamber 205 while the radicals of the first gas enter the third chamber 205 by the second plurality of through holes (holes that plasma products 227 pass through), wherein when the radicals of the first gas interact with the second gas a penning ionization occurs to create radicals of the second gas, the radicals of the second gas contacting the wafer. (Paragraph 0032)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, US 2016/0104648 A1, in view of Eason et al, US 11,469,079 B2.
Regarding claim 1, Park et al teaches an apparatus 200 comprising: a plasma source generator 225 configured to generate a plasma 245 from a first gas 155(1) or 155(2) in a first chamber 240 (shown in Figure 3); a first gas source (not shown but needed to supply gas 155(1) or 155(2)) configured to provide the first gas 155(1) or 155(2) to the first chamber; a first gas distribution plate (GDP) 235 interposed between the first chamber 240 and a second chamber (chamber under GDP 235), the first GDP configured to limit plasma from the first chamber to the second chamber (Paragraph 0032); a second GDP  260 interposed between the second chamber and a third chamber 205, the second GDP 260 comprising first holes (holes that plasma products 227 pass through), and second holes (holes that the second gas 155(3) flow from see small arrows 229), the first holes being through holes spaced apart at a first pitch, the second holes spaced at a second pitch; a second gas source (source supplying gas 155(3)) configured to provide a second gas 155(3) to the third chamber 205 by way of the second holes (see arrows 229); and a pedestal 135 disposed in the third chamber 205, the pedestal configured to retain a wafer 50.  
Park et al differs from the present invention in that Park et al does not teach that the second pitch smaller is than the first pitch. 
Eason et al teaches a gas distribution plate 114 comprising first holes 129 and second holes 360, the first holes being through holes (see Figure 10) spaced apart at a first pitch, the second holes spaced at a second pitch smaller than the first pitch. (Figure 10) 

    PNG
    media_image1.png
    289
    405
    media_image1.png
    Greyscale

	The motivation for replacing the second gas distribution plate of Park et al with the gas distribution plate of Eason et al is to provide an alternate and equivalent gas distribution plate taught by Eason et al.  Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the second gas distribution plate of Park et al with the gas distribution plate of Eason et al.
	Park et al and Eason et al differ from the present invention in that they do not teach that the first pitch is between 5 mm and 30 mm, and the second pitch between 1 mm and 10 mm.
However, a person having ordinary skill in the art at the time of the invention would have known to how determine the optimum or workable ranges of the first pitch and second pitch by routine experimentation.  Having determined such optimum or workable ranges, such person would have been motivated to modify Park et al and Eason et al to include the first pitch between 5 mm and 30 mm, and the second pitch between 1 mm and 10 mm.
Applicant is reminded that when a particular parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of the variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In addition, where the general conditions of such a particular parameter in a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) as well as MPEP § 2144.05 (II)(A).  In the present case, Park et al and Eason et al do not disclose any specific dimensions of the apparatus with the expectation that one of ordinary skill in the art would be able to optimize the dimensions to obtain the optimum operation of the apparatus.  To that end, the first pitch, and the second pitch are result-effective variables.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was filed to modify Park et al and Eason et al to include the first pitch between 5 mm and 30 mm, and the second pitch between 1 mm and 10 mm. To that end, claim 1 is obvious in view of Park et al and Eason et al.
The Examiner also notes that:
It was held in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), by the Federal Circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  (Also see MPEP 2144.04 (IV)(A))
It has been held that dimensions are not sufficient to patentably distinguish over the prior art. (See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) or MPEP 2144.04 (IV)(A)
Regarding claim 3, Park et al teaches that the second holes (holes that the second gas 155(3) flow from small arrows 229) in a bottom of the second GDP 260. (Figure 2) 
Regarding claim 4, Park et al teaches that the first holes (holes that plasma products 227 pass through) have a first width and the second holes (holes that the second gas 155(3) flow from small arrows 229) have a second width, the second width being smaller than the first width.  (Figure 2)
Regarding claim 5, Park et al teaches that a distance between the first GDP 235 and the second GDP 260 is configured by removing the insulator 230, vertically moving the first GDP or the second GDP, and replacing the insulator 230 with the new size of insulator.  
Regarding claim 6, Park et al teaches that the first GDP 235 and the second GDP 260 are grounded.  (Paragraph 0031)
Regarding claim 7, Park et al teaches the pedestal 135 is configured to retain the wafer while radicals of the first gas energize the second gas to form radicals of the second gas, wherein the radicals of the second gas alter a surface of the wafer.  (Paragraph 0032)
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, US Patent Application Publication 2016/0104648 A1, in view of. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al and Eason et al as applied to claims 1, 3-7 and 9 above, and further in view of Huh et al, US 2012/0174866 A1.
Park et al and Eason et al differs from the present invention in that they do not teach that the pedestal is configured to move the wafer up or down. 
Huh et al teaches a pedestal 520 is configured to move the wafer 800 up or down. (Figure 3, Paragraph 0090)
The motivation for adding a lift assembly to the pedestal of Park et al and Eason et al is to enable the pedestal to be moved up or down to position the wafer relative to the GDP or to load or unload the wafer before or after processing as taught by Huh et al and is well known in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the lift assembly of Huh et al to the apparatus of Park et al and Eason et al.
Regarding claim 8, Park et al and Eason et al teach sidewalls of the first holes (holes that plasma products 227 pass through) of the second GDP are flat, extending from an upper surface of the second GDP to a lower surface of the second GDP and the upper surface corresponds to a bottom of the second chamber and the lower surface corresponds to a top of the third chamber.  
Park et al and Eason et al differ from the present invention in that they do not teach that the sidewalls being anti-perpendicular to the upper surface of the second GDP.
Huh et al teaches a GDP 400 in which the sidewalls of the holes 410 of the GDP are anti-perpendicular to an upper surface of the GDP.
The motivation for changing the shape of the first holes of Park et al and Eason et al such that: the sidewalls of the first holes of the second GDP are anti-perpendicular to an upper surface of the second GDP is to provide alternate and equivalent shape of the hole as taught by Huh et al. Furthermore, it has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious. (See In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966) MPEP 2144.04.IV.B)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the shape of the first holes of Park et al and Eason et al such that the sidewalls of the first holes of the second GDP are anti-perpendicular to an upper surface of the second GDP as taught by Huh et al. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al, Eason et al, and Huh et al as applied to claims 2 and 8 above, and further in view of Chuc et al, US Patent Application Publication 2011/0011338 A1.
Park et al, Eason et al, and Huh et al differ from the present invention in that they do not teach that an opening of each of the first holes at the upper surface of the second GDP are larger than a corresponding opening of each of the first holes at a lower surface of the second GDP. 
Chuc et al teaches a GDP 425 in which an opening of each of the holes 475 at the upper surface of the GDP are larger than a corresponding opening of each of the holes 475 at a lower surface of the GDP.
The motivation for changing the shape of the first holes of Park et al, Eason et al, and Huh et al such that an opening of each of the first holes at the upper surface of the second GDP are larger than a corresponding opening of each of the first holes at a lower surface of the second GDP is to provide alternate and equivalent shape of the hole as taught by Chuc et al. Furthermore, it has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious. (See In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966) MPEP 2144.04.IV.B)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the shape of the first holes of Park et al, Eason et al, and Huh et al such that an opening of each of the first holes at the upper surface of the second GDP are larger than a corresponding opening of each of the first holes at a lower surface of the second GDP as taught by Chuc et al
Claims 10, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Batzer et al, US 2018/0163305 A1, in view of Huh et al, US 2012/0174866 A1, and Chuc et al, US 2011/0011338 A1.
Regarding claim 10, Batzer et al teaches an apparatus 10 comprising: a plasma source generator 42 configured to generate a plasma 62 from a first gas; a first gas distribution plate (GDP) 40 interposed between the plasma source generator 42 and a process chamber 30, the first GDP 40 comprising first holes 110 configured to limit plasma from the plasma source generator 42 to the process chamber 30 and the first holes 110 having slanted flat sidewalls continuously extending from an upper surface 102 of the first GDP 40 to a lower surface 104 of the first GDP 40, the first GDP 40 comprising second holes 112 configured to provide a second gas to the process chamber, the second holes interspersed among the first holes (Figure 4A-C); a second gas source 50-2 coupled to the second holes 112, configured to provide the second gas; and a pedestal 34 disposed in the process chamber 30, the pedestal configured to retain a wafer 36.  
Batzer et al differs from the present invention in that Batzer et al does not teach that the flat sidewalls of the first holes of the first GDP are non-vertical.
Huh et al teaches a GDP 400 in which the sidewalls of the holes 410 of the GDP are non-vertical.
The motivation for changing the shape of the first holes of Batzer et al such that: the sidewalls of the first holes of the second GDP are anti-perpendicular to an upper surface of the second GDP is to provide alternate and equivalent shape of the hole as taught by Huh et al. Furthermore, it has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious. (See In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966) MPEP 2144.04.IV.B)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the shape of the first holes of Batzer et al such that the sidewalls of the first holes of the second GDP are anti-perpendicular to an upper surface of the second GDP as taught by Huh et al.
Batzer et al and Huh et al differ from the present invention in that they do not teach the first holes having a larger opening at a first side of the first GDP closer to the plasma source generator than a smaller opening at a second side of the first GDP opposite the first side.
Chuc et al teaches the first holes 460 (Figure D’) having a larger opening at a first side of the first GDP closer to the plasma source generator than a smaller opening at a second side of the first GDP opposite the first side.
The motivation for changing the shape of the first holes of Batzer et al and Huh et al such that: the first holes having a larger opening at a first side of the first GDP closer to the plasma source generator than a smaller opening at a second side of the first GDP opposite the first side is to provide alternate and equivalent shape of the hole as taught by Chuc et al. Furthermore, it has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious. (See In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966) MPEP 2144.04.IV.B)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the shape of the first holes of Batzer et al and Huh et al such that the first holes having a larger opening at a first side of the first GDP closer to the plasma source generator than a smaller opening at a second side of the first GDP opposite the first side as taught by Chuc et al.
Regarding claim 11, Batzer et al teaches that the second holes 112 have an upper opening which is interposed between an upper surface of the first GDP 40 and a lower surface of the first GDP 40. (Figures 5A and 6)  
Regarding claim 14, Batzer et al teaches a width of each of the second holes 112 are smaller than a width of each of the first holes 110.  (Figure 2A and 4A)
Regarding claim 15, Batzer et al teaches a first gas channel (pipe connecting gas delivery system 50-2 and the second gas channel 150) and a second gas channel 150, each of which are interposed in the first GDP between an upper surface of the first GDP and a lower surface of the first GDP, wherein the first gas channel is parallel to the second gas channel, wherein the second holes are coupled to the first gas channel, wherein the first gas channel and the second gas channel are coupled to the second gas source.  (Figures 1, 5A and 6)
Regarding claim 16, Batzer et al teaches generating a plasma from the first gas while radicals of the first gas energize the second gas to form radicals of the second gas, wherein the radicals of the second gas remove a material layer from the wafer.  (Paragraph 0032)
Regarding claims 22 and 23, Batzer et al, Huh et al, and Chuc et al does not teach that the first GDP has a thickness between 10 mm and 30 mm; that the first holes each have a width between 1 mm and 10 mm; a pitch between 5 mm and 30 mm; the second holes each have a width between 0.1 mm and 1 mm; and a pitch between 1 mm and 10 mm.
However, a person having ordinary skill in the art at the time of the invention would have known to how determine the optimum or workable ranges of: the first GDP thickness, and the width and pitch of the first and second holes by routine experimentation.  Having determined such optimum or workable ranges, such person would have been motivated to modify Batzer et al, Huh et al, and Chuc et al to include: the first GDP thickness between 10 mm and 30 mm; that the first holes each have a width between 1 mm and 10 mm; a pitch between 5 mm and 30 mm; the second holes each have a width between 0.1 mm and 1 mm; and a pitch between 1 mm and 10 mm.
Applicant is reminded that when a particular parameter is recognized as a result effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of the variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In addition, where the general conditions of such a particular parameter in a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) as well as MPEP § 2144.05 (II)(A).  In the present case, Batzer et al, Huh et al, and Chuc et al does not disclose any specific dimensions of the apparatus with the expectation that one of ordinary skill in the art would be able to optimize the dimensions to obtain the optimum operation of the apparatus.  To that end, the first GDP thickness, and the width and pitch of the first and second holes are result effective variables.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was filed to modify Batzer et al, Huh et al, and Chuc to include: the first GDP thickness between 10 mm and 30 mm; that the first holes each have a width between 1 mm and 10 mm; a pitch between 5 mm and 30 mm; the second holes each have a width between 0.1 mm and 1 mm; and a pitch between 1 mm and 10 mm. To that end, claims 22 and 23 are obvious in view of Batzer et al.
The Examiner also notes that:
a.	It was held in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), by the Federal Circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  (Also see MPEP 2144.04 (IV)(A))
b.	It has been held that dimensions are not sufficient to patentably distinguish over the prior art. (See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) or MPEP 2144.04 (IV)(A)
Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, US Patent Application Publication 2016/0104648 A1, in view of Huh et al, US Patent Application Publication 2012/0174866 A1.
Regarding claim 20, Park et al teaches sidewalls of the first holes (holes that plasma products 227 pass through) of the second GDP are flat, extending from an upper surface of the second GDP to a lower surface of the second GDP and the upper surface corresponds to a bottom of the second chamber and the lower surface corresponds to a top of the third chamber.  
Park et al differs from the present invention in that Park et al does not teach that the sidewalls being anti-perpendicular to the upper surface of the second GDP.
Huh et al teaches a GDP 400 in which the sidewalls of the holes 410 of the GDP are anti-perpendicular to an upper surface of the GDP.
The motivation for changing the shape of the first holes of Park et al such that: the sidewalls of the first holes of the second GDP are anti-perpendicular to an upper surface of the second GDP is to provide alternate and equivalent shape of the hole as taught by Huh et al. Furthermore, it has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious. (See In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966) MPEP 2144.04.IV.B)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the shape of the first holes of Park et al such that the sidewalls of the first holes of the second GDP are anti-perpendicular to an upper surface of the second GDP as taught by Huh et al. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al, US Patent Application Publication 2016/0104648 A1.
Park was discussed above.
Regarding claim 21, Park et al differs from the present invention in that Park et al does not teach that the first pitch is between 5 mm and 30 mm, and the second pitch between 1 mm and 10 mm.
However, a person having ordinary skill in the art at the time of the invention would have known to how determine the optimum or workable ranges of the first pitch and second pitch by routine experimentation.  Having determined such optimum or workable ranges, such person would have been motivated to modify Park et al to include the first pitch between 5 mm and 30 mm, and the second pitch between 1 mm and 10 mm.
Applicant is reminded that when a particular parameter is recognized as a result effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of the variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In addition, where the general conditions of such a particular parameter in a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) as well as MPEP § 2144.05 (II)(A).  In the present case, Park et al does not disclose any specific dimensions of the apparatus with the expectation that one of ordinary skill in the art would be able to optimize the dimensions to obtain the optimum operation of the apparatus.  To that end, the first pitch, and the second pitch are result effective variables.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was filed to modify Park et al to include the first pitch between 5 mm and 30 mm, and the second pitch between 1 mm and 10 mm. To that end, claim 1 is obvious in view of Park et al.
The Examiner also notes that:
a.	It was held in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), by the Federal Circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  (Also see MPEP 2144.04 (IV)(A))
b.	It has been held that dimensions are not sufficient to patentably distinguish over the prior art. (See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) or MPEP 2144.04 (IV)(A)
Response to Arguments
Applicant’s arguments, filed July 28, 2022, with respect to the rejections of claim 1 and its dependent claims under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Eason et al, US 11,469,079 B2.
Applicant’s arguments, filed July 28, 2022, with respect to the rejections of claim 10 and its dependent claims under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Chuc et al, US 2011/0011338 A1.
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive. Arguments directed to claim 17 and its dependent claims are moot because the argued amendments were not made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention.  The cited art contains patents that could be used to reject the claims under 35 USC § 102 or 103.  These rejections have not been made because they do not provide any additional or different teachings, and if they were applied, would have resulted in an undue multiplication of references.  (See MPEP 707.07(g))  
The claims could also be rejected by: US 2009/0022905 A1; US 2018/0174870 A1; US 20050241767 A1; and US 6,761,796 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716